DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,45-47,49,51,55,59-62,65-68,75,79-81,92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120042420; 02/16/2012). Kaiser et al. teach a method of applying a composition that can be used to make films effective in increasing the efficiency on harvested plants and plant parts(abstract, paragraphs 2,17) such as flowers, fruit, e.g., apples, pears and vegetables(paragraph 70). The postharvest application is applied 1-2 days after harvest(paragraph 7) such application reduces water loss(paragraph 14) while simultaneously increasing shelf life of the harvest(paragraph 7) . Kaiser et al. teach that the composition can comprise a) calcium , zinc chloride, magnesium chloride, ferric chloride, magnesium acetate and/or zinc acetate(paragraph 19,47); b) EDTA, insecticide, herbicide, fungicide and/or nematicide(paragraph 20); c) hydrophobic barrier(foam control agent) selected from stearic, di and triglyceride(paragraph 23); d) hydroyethylcellulose(thickener, paragraph 25); e) polyvinyl acetate, polyvinyl alcohol(film forming agent, paragraph 25). Kaiser et al. teach that the composition can be diluted with water prior to application to a plant or plant part(paragraphs 42,56,68-69,78). Kaiser et al. do not teach a single composition comprising a) calcium , zinc chloride, magnesium chloride, ferric chloride, magnesium acetate and/or zinc acetate(paragraph 19,47); b) EDTA, insecticide, herbicide, fungicide and/or nematicide(paragraph 20); c) hydrophobic barrier(foam agent) selected from stearic, di and triglyceride(paragraph 23); d) hydroyethylcellulose(thickener, paragraph 25); e) polyvinyl acetate, polyvinyl alcohol(film forming agent, paragraph 25). However, Kaiser et al. do suggest instantly claimed composition and its application to plants or plant .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,45-55,58-75,79-81,92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating plant or plant parts with a composition comprising water, ACUSOL® 823, PVA, ZnSO, monohydrate, Antifoam® 8810, and TEA being effective in reducing water loss from plants or plant parts, 
does not reasonably provide enablement for the instant method broadly comprising  water, thickener, water soluble divalent salt, foam control agent, complexing agent, and film forming agent being effective in reducing water loss from plant and plant parts. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use comprising the millions of combinations of :
a)  thickener or hydrophobically-modified ethoxylated urethane rheology polymer, or HEUR or hydrophobically modified alkali swellable emulsion  polymer or HASE or hydrophobically-modified polyether  or HMPE or hydrophobically-modified hydroxy ethyl cellulose  or HMHEC  or  hydrophobically modified ethoxylated aminoplast or hydrophobically-modified alkali soluble  or  alkali soluble emulsion polymer or  hydrophobically-modified ethoxylated urethane or  ACUSOL® 8018 or ACUSOL® 8058 or ACUSOL® 810A or ACUSOL® 820 or ACUSOL® 823 or ACUSOL® 830 or ACUSOL® 835 or ACUSOL® 842 or ACUSOL® 880 orACUSOL® 882 or cellulose ether or alkali soluble emulsion polymer or alkali soluble emulsion resin;
b)water soluble divalent salt or zinc (II) acetate or zinc (II) bromide or zinc (II) chlorate or zinc (II) chloride or  zinc (II) fluoride or zinc (II)  formate or  zinc (II) iodide or  zinc (II) nitrate or  zinc (II) sulfate monohydrate or zinc (II) sulfate heptahydrate or zinc (II) sulfate hexahydrate or  zinc (II) sulfate anhydrous or  zinc sulfate or  zinc  acetate or zinc bromide or zinc chlorate or zinc chloride or  zinc fluoride or zinc formate or  zinc iodide or  zinc nitrate or  zinc sulfate monohydrate or zinc sulfate heptahydrate or zinc sulfate hexahydrate or barium or calcium or chromium or cobalt  or copper of iron or lead or  magnesium or manganese or strontium or  tin; 
c)foam control agent or  alkyl polyacrylate or  fatty acid or fatty alcohol or monoglyceride or diglyceride or triglyceride or silicone-based foam control agent or  palm oil or coconut oil or babassu oil or safflower oil or  tall oil or castor oil or tallow or fish 10 oil or grease or capric  or  lauric or  myristic or palmitic of stearic or arachidic or behenic or capryl alcohol or lauryl alcohol or myristyl alcohol or palmitoleyl alcohol or stearyl alcohol or arachidyl alcohol or behenyl alcohol  or silicone-based foam control agent or polydimethylsiloxane;
d)complexing agent or chelating  or chelate or diethylenetriaminepentaacetic or DTPA or ethylenedinitrilotetraacetic or  EDTA or nitrilotriacetic or NTA or diethanolamine  or  triethanolamine; and 
e)filming agent or film forming agent or polyvinyl alcohol or  polyvinyl acetate.  

The Numerous combinations of chemical above being potentially claimed to effectively reduce water loss from a plant or plant parts is to the breadth of the claim while the Specification only demonstrates that the combination of water, ACUSOL® 823, PVA, ZnSO4, monohydrate, Antifoam® 8810, and TEA being effective in preventing water loss from the plant or plant part. There are millions if not billions of combinations of thickeners, water soluble divalent salts, foaming control agents, complexing agents and filming forming agents available in the prior art to combine(see USAN 20140148339 as well as reference recited in the 103 rejection above) to determine if effective in reducing water loss from plants and plant parts. The instant Specification only provides successful data for a single combination comprising water, ACUSOL® 823, PVA, ZnSO4, monohydrate, Antifoam® 8810, and TEA being effective in reducing water loss from plants and plant parts. A great amount of Experimentation would have to be conducted to determine if the combination of  a - e  above overall is effective in reducing water loss from plants and plant parts. The claims as written are not commensurate in scope with showing in the Specification showing.
Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-21 of copending Application No. 16346931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and claims in USAN ‘931 are drawn to inventions comprising thickeners, water soluble divalent salts, foaming agents, complexing agents, film forming agents and water . The instant claims differ from USAN ‘931 claims in that instant claims are drawn to method claims while claims recited in USAN ‘931 are drawn to adjuvant composition claims embracing the instant utility of application of the adjuvant mixture to plants. In both USANs the definition and examples  of thickeners(e.g., hydrophobically-modified alkali swellable emulsion polymer), water soluble divalent salts(e.g., ZnSO4) foaming agents(e.g. polydimethylsiloxane), complexing agents(e.g., triethanolamine), film forming agents(e.g., polyvinyl alcohol) are the same rendering  the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Elected Invention Status
The elected invention comprising water, hydrophobically-modified alkali swellable emulsion polymer(thickener), polydimethylsiloxane(foam control agent), triethanolamine(complexing agent) and polyvinyl alcohol(film forming agent) is allowable.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616